DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim language is unclear:
As to claim 1, the determining step recites “determining a gross job of a plurality of gross jobs based on said description, said gross job representing a class of jobs suitable for resolution of said ticket” and the newly added limitation states “wherein said determining is performed without using said first set of values”. Therefore, it is unclear what constitutes the last limitation of the claim and how the last limitation ties up with the determining step, given that the determining step originally did not consider the first set of values and is only based on the description and the first set of values are introduced in the step 
Claims 2-11 are dependent on claim 1 and fail to cure the deficiency set forth above for claim 1. Therefore, it is rejected under the same rationale.
As per claim 12 it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.
Claims 13-16 are dependent on claim 12 and fail to cure the deficiency set forth above for claim 12. Therefore, it is rejected under the same rationale.
As per claim 17 it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.
Claims 18-20 are dependent on claim 17 and fail to cure the deficiency set forth above for claim 17. Therefore, it is rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 12-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Anerousis et al. (US 9,667,473 B2) in further view of Garay (US 2018/0307756 A1).

Regarding claim 1, Anerousis teaches the invention substantially as claimed including a method of resolving tickets in a multi-tenant environment (Col. 1, lines 1-16: The present invention generally relates to problem resolution for information processing systems, and more particularly relates to recommending automation server management actions for information processing systems. Modern information technology (IT) infrastructures are large, complex, heterogeneous multi-tiered environments. Deploying an automation solution in such a setting is a daunting task because one has to successfully deal with heterogeneity of systems and the resulting idiosyncrasies of their permutations.), said method comprising: 
receiving a ticket containing description of issues for a first tenant from a ticketing system (Col. 4, lines 31-36: A problem ticket can be created manually by help desk staff in response to a user phone call or other communication, or can be generated automatically by a system monitoring application; i.e., tenant; Col. 5, lines 35-42: the server action management system 106 receives a new problem/trouble ticket 124 associated with one or more information systems 102, the server action management system 106 utilizes these components to exploit the data (e.g., various descriptor information, ticket data, and system management tools/solutions); Col. 5, line 48 through Col. 6, line 19: In one embodiment, ticket data is manually stored within the database system 104 by a user and/or is extracted from a problem ticket by the server action management system 106 discussed below.  In particular, FIG. 2 shows that the ticket data 212 comprises a problem ticket identifier 202 that uniquely identifies the problem ticket associated with the ticket data 112. The ticket data 212 also comprises problem ticket descriptor information 204 and action information 206. The problem ticket descriptor information 204 comprises problem ticket descriptors for an issue (operational problem) caused by an errant operational condition(s) of the associated node 102.  In one embodiment, the problem ticket 

determining a gross job of a plurality of gross jobs based on said description, said gross job representing a class of jobs suitable for resolution of said ticket (Fig. 7; Col. 9, line 57 through Col. 10, line 18: As part of generating clusters, the action recommendation module 107 maps a set of actions to each cluster. For example, S is the set of all server management actions [s.sub.1, s.sub.2, . . . , s.sub.i] stored within the database system 104. For each server management action s.sub.x that was executed on each node n.sub.y, the action recommendation module 107 identifies the node-ticket records 117 associated with the action s.sub.x and that have similar problem/system descriptors (as discussed above). The action recommendation module 107 then clusters these node-ticket records 117 into the same cluster. Stated differently, the node-ticket records 117 within a given cluster are associated with similar (e.g., within a given threshold) problem/system descriptors and server management actions that were performed to solve a similar problem. Therefore, a cluster provides a node/ticket/action mapping M. This mapping M maps server management actions to system descriptors for a given problem descriptor(s). The mapping M identifies given node/system features that lead to given remedial actions, and associates each of the remedial actions to the system descriptors of the nodes in a cluster for which the actions were taken; Col. 10, line 19 through Col. 11, line 21; Col. 15, lines 32-37: at step 1118, identifies matching automation solutions for the ranked action clusters. The wherein each cluster 702, 704, 706, and 708 correspond to the plurality of gross jobs and the 
    PNG
    media_image1.png
    540
    636
    media_image1.png
    Greyscale
actions correspond to the jobs);

identifying a first set of values for a set of system parameters characterizing computing resources serving said first tenant (Col. 9, lines 1-15: the action recommendation module 107, for each problem ticket associated with information stored within the database system 104, identifies the attributes/characteristics of the corresponding node 102 from the system descriptor information 114 also stored in the database system 104. Examples of the attributes/characteristics identified by the action recommendation module 107 are hardware type, processor information, memory information, BIOS information, operating system platform/version, installed applications/versions, etc. The action recommendation module 107 also identifies the problem that was associated with the corresponding node 102 from the ticket data 112. Examples of the problem information obtained by the action recommendation module 107 are failure class, problem, cause, etc.); 
selecting a first target job from said class of jobs represented by said gross job, based on the combination of said gross job and said first set of values for said set of system parameters (Col. 15, lines 4-38:The action recommendation module 107, at step 1108, determines if the node-ticket descriptor matches any active automation solution on the specific node. If the result of this determination is positive the action recommendation module 107, at step 1110, sends a notification to the admin system 108. The notification may include details about the action to be taken by the admin system 108 or human operator upon receipt. In a sample embodiment, the notification includes details on what actions should be performed, according to the solution descriptor, Process On Ticket 516, if a specific action is indicated. If no action is indicated, the receipt of a ticket is considered an anomaly from expected automation process, and the notification sent by action recommendation module 107 will indicate this. This notification includes the details of the action to be taken to correct the problem and details of the automated solution to be implemented at the system experiencing the problem. The control flow then exits at step 1112… The action recommendation module 107, at step 1118, identifies matching automation solutions for the ranked action clusters. The action recommendation module 107, at step 1120, determines if a confidence associated with each ranked action cluster is above a given threshold that would enable the action recommendation action to implement the wherein the first target job correspond to the actions in a selected cluster as shown in attached Fig. 7); and 
executing said first target job to cause resolution of said ticket for said first tenant (Col. 15, lines 62-64: the action recommendation module 107, at step 1232, triggers execution of a remedial action(s) by interacting with specific system management tools), wherein said determining is performed without using said first set of values (Col. 8, lines 33-41: Recommending Server Actions: As discussed above, when a new problem ticket 124 is received the server action management system 106 searches the database system 104 for previous tickets that are similar to the new problem ticket 124 and that were also generated for nodes that are similar to the node associated with the new problem ticket 124.  In one embodiment, similarity is determined based on the attributes of the problem tickets and/or attributes of the system descriptor information.; Col. 4 lines 31-32: A problem ticket, in one embodiment, is a record of a problem with one or more of the nodes 102; Col. 6, line 46 through Col. 7, line 24 the system descriptor information 314 also comprises system descriptors 304…the system descriptors 304 are multi-tiered descriptors including (but not limited to) "system architecture", "operating system class", "operating system", "application", etc. that describe various characteristics, attributes, and/or capabilities or the system.  Each of these descriptors can have various granularities to provide additional details associated with the system.  For example, the system architecture can identify the processor type, speed, manufacturer, etc. ).

While Anerousis teaches ticket/problem resolution for information processing systems, and more particularly relates to recommending automation server management action for large, a multi-tenant environment.

However, Garay teaches a method for identifying resolutions for incident resolution. Further, Garay teaches a multi-tenant environment (Abstract: query a database for resolution information based on the series of actions and the incident data and to transmit a message that includes the resolution information to the client device; ¶ [0111] The technique 900 for identifying resolutions can identify resolutions within a system including but not limited to an instance of platform software in a single-tenant or multi-instance cloud computing infrastructure or platform; ¶ [0112]: The resolution information can include historical information indicating how other incidents related to the incident have been previously resolved. The resolution information can further include a list of similar resolutions associated with the incident. The technique 900 can include storing the series of transaction steps and the incident data in a tree type structure in the database).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Garay of identifying resolution for incident tickets in a single-tenant or multi-tenant environment with the teachings of Anerousis. The modification would have been motivated by the desire of identifying resolution information based on incident data.

Regarding claim 4, Anerousis teaches wherein said receiving, said determining, said identifying, said selecting and said executing are all performed automatically without manual intervention, in response to adding of said ticket into said ticketing system (Col. 1, lines 53-55: a method for identifying automation solutions for automatically resolving problems associated with one or more nodes in information technology infrastructure is disclosed).  

Regarding claim 5, Anerousis teaches wherein said receiving receives a second ticket for a second tenant, wherein said determining determines said gross job for said second ticket (Col. 4, lines 31-36: A problem ticket can be created manually by help desk staff in response to a user phone call or other communication, or can be generated automatically by a system monitoring application; i.e., tenant; Col. 5, lines 35-42: the server action management system 106 receives a new problem/trouble ticket 124 associated with one or more information systems 102), 
wherein said identifying identifies a second set of values for said set of system parameters characterizing computing resources serving said second tenant (Col. 9, lines 1-15: the action recommendation module 107, for each problem ticket associated with information stored within the database system 104, identifies the attributes/characteristics of the corresponding node 102 from the system descriptor information 114 also stored in the database system 104. Examples of the attributes/characteristics identified by the action recommendation module 107 are hardware type, processor information, memory information, BIOS information, operating system platform/version, installed applications/versions, etc. The action recommendation module 107 also identifies the problem that was associated with the corresponding node 102 from the ticket data 112. Examples of the problem information obtained by the action recommendation module 107 are failure class, problem, cause, etc.), 
wherein said selecting selects a second target job based on the combination of said gross job and said second set of values for said set of system parameters, said second target job being different from said first target job (Col. 15, lines 4-38:The action recommendation module 107, at step 1108, determines if the node-ticket descriptor matches any active automation solution on the specific node. If the result of this determination is positive the action recommendation module 107, at step 1110, sends a notification to the admin system 108. The notification may include details about the action to be taken by the admin system 108 or human operator upon receipt. In a sample embodiment, the notification includes details on what actions should be performed, according to the solution descriptor, Process On Ticket 516, if a specific action is indicated. If no action is indicated, the receipt of a ticket is considered an anomaly from expected automation process, and the notification sent by action recommendation module 107 will indicate this. This notification includes the details of the action to be taken to correct the problem and details of the automated solution to be implemented at the system experiencing the problem. The control flow then exits at step 1112… The action recommendation module 107, at step 1118, identifies matching automation solutions for the ranked action clusters. The action recommendation module 107, at step 1120, determines if a confidence associated with each ranked action cluster is above a given threshold that would enable the action recommendation action to implement the solution automatically and resolve the problem; wherein the first target job correspond to the actions in a selected cluster as shown in attached Fig. 7), 
wherein said executing executes said second target job to cause resolution of said second ticket for said second tenant (Col. 15, lines 62-64: the action recommendation module 107, at step 1232, triggers execution of a remedial action(s) by interacting with specific system management tools).

Regarding claim 6, Anerousis teaches further comprising: 
receiving tickets for corresponding tenants, said tickets including description of respective issues (Col. 5, lines 35-42: receives a new problem/trouble ticket 124 associated with one or more information systems 102, the server action management system 106 utilizes these components to exploit the data (e.g., various descriptor information, ticket data, and system management tools/solutions) that already exists in database system(s) 104 to recommend diagnoses, remedial actions, and/or automation solutions to solve the problem identified in the problem ticket 124.); 
extracting keywords from said description of said tickets (Col. 9, lines 48-49: identifying node-ticket keywords which are similar); 
creating a machine learning model designed to predict gross jobs based on historical information of occurrence of keywords, wherein said determining comprises providing said ticket as input to said machine learning model to receive said gross job as output (Col. 9, lines 47-56: the clustering module 107 creates clusters by identifying node-ticket keywords which are similar (i.e., words with high correlation) and that have similar actions. All such node-ticket records and corresponding action mappings that have high correlation (e.g., within a given threshold) are clustered together and assigned a label. It should be noted that this is only one example of how clusters can be generated, and any type of clustering operating can be performed to create the clusters; Col. 14, lines 39-49: FIG. 10 is an operational flow diagram illustrating one example of a learning phase for identifying server management actions for resolving problems associated with one or more nodes in information technology infrastructure. The operational flow of FIG. 10 starts at step 1002 and flows directly into step 1004. The action 

Regarding claim 7, Garay teaches wherein the machine learning model is a decision tree (¶ [0112]: The resolution information can include historical information indicating how other incidents related to the incident have been previously resolved. The resolution information can further include a list of similar resolutions associated with the incident. The technique 900 can include storing the series of transaction steps and the incident data in a tree type structure in the database).  

Regarding claim 8, Anerousis teaches wherein the computing resources serving said corresponding tenants comprises different instances of the same enterprise application, Page 3 of 12whereby, in resolving said ticket, said first tenant is facilitated to benefit from experience of other tenants captured by said machine learning model (Col. 10, lines 29-66: OS A, OS A 2003-DB2, OS A DB2, OS A 2003R2 DB2 V9.1; Col. 5, lines 20-24: A mapping between descriptors, ticket data, and server management actions is then learned by the server action management system 106 from this cluster space).  

Regarding claim 12 it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above.

Regarding claim 13 it is a media/product type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 14 it is a media/product type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale above.

Regarding claim 15 it is a media/product type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.

Regarding claim 17, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale above. The additional limitations a random access memory (RAM) to store instructions and one or more processors to retrieve and execute said instructions, wherein execution of said instructions causes said digital processing system to perform the actions of are taught by in at least Anerousis’ Col. 2, lines 29-35: a computer program product for identifying server management actions for resolving problems associated with one or more nodes in information technology infrastructure is disclosed. The computer program product comprises a storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method and Col. 17, lines 13-18: The system memory 1406 can also include computer system readable media in the form of volatile memory, such as random access memory (RAM) 1410 and/or cache memory 1412…The memory 1406 can include at least one program product having a set of program modules that are configured to carry out the functions of an embodiment of the present invention.

Regarding claim 18, it is a system type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale above.

Regarding claim 19, it is a system type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale above.

Claims 2, 9, 10, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anerousis and Garay, as applied to claim 1, in further view of Walthers et al. (US PGPUB US 2019/0325323 A1)

Regarding claim 2, Garay teaches wherein said multi-tenant environment is a cloud infrastructure, wherein said computing resources serving said first tenant comprises software applications hosted as a first cloud on said cloud infrastructure (¶ [0111] The technique 900 for identifying resolutions can identify resolutions within a system including but not limited to an instance of platform software in a single-tenant or multi-instance cloud computing infrastructure or platform), but Anerousis and Garay do not expressly teach wherein said set of system parameters indicates the presence or absence of a corresponding software application serving said first tenant in said first cloud, wherein said executing of said first target job affects operation of at least one software application in said first cloud.  

wherein said set of system parameters indicates the presence or absence of a corresponding software application serving said first tenant in said first cloud, wherein said executing of said first target job affects operation of at least one software application in said first cloud (¶ [0002]: Customer (or technical) support may be provided to a user (e.g., customer, employee, or agent) of an enterprise when the user is experiencing an issue. An enterprise having a relatively large number of users may employ a number of customer support representatives or technicians particularly knowledgeable about various aspects including services, processes, functions, or applications (hardware or software systems) of the enterprise; ¶ [0035] In another embodiment, one or more of the data centers 212 are configured using a multi-instance cloud architecture to provide every customer its own unique client instance. For example, a multi-instance cloud architecture could provide each client instance with its own dedicated application server and dedicated database server (presence of software application in the cloud); ¶ [0044] Incidents (and corresponding reports) may be created to address an issue a user of client instance 410 is experiencing. The incident may be created to solve the issue, find information, find an answer to a question, solve a problem, and the like. For example, incidents may include incident tickets or trouble tickets, help desk tickets, email requests, service requests, incident reports, problem tickets or reports, change tickets or reports, release tickets or reports, asset tickets or reports, search queries on a self-help portal, search queries to a chat bot, mobile walk-up IT service request, and the like.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walthers with the teachings of 

Regarding claim 9, Anerousis teaches further comprising maintaining for each gross job of said plurality of gross jobs, a respective rules data that maps the respective combinations of values of said set of system parameters to a corresponding one of a plurality of target jobs, wherein said selecting selects said first target job based on said rules data for said gross job and said first set of values for said set of system parameters (Col. 12, lines 1-54: The query module 118 performs one or more cluster analysis operations to identify a given number of clusters that correspond to the new node-ticket record 126 within a given threshold (e.g., a similarity or correlation threshold). For example, the ranking module 122 computes a distance (e.g., correlation or similarity) of the node-ticket record of the new problem ticket 124 to each cluster in the set of action clusters 120 (i.e., rules). In one embodiment, the query module 118 can identify the problem associated with the new node-ticket record 126 and selects clusters in the set of action clusters 120 with a similar problem to perform the cluster analysis operations on. In this embodiment, the distance between the new node-ticket record 126 and the selected clusters is based on the system descriptors of the new node-ticket record 126 and the node-ticket records in the selected clusters. However, it should be noted that other embodiments are applicable as well. For example, the distance can be based on both the problem descriptor(s) and system descriptor(s) of the new node-ticket record 126 and node-ticket records in the set of action clusters 120. Based on the cluster analysis operations performed on the set of action clusters 120 and the node-ticket record 126, the ranking module 122 ranks one or more of the node-ticket clusters. In one embodiment, the action clusters in the set of the action clusters 

Regarding claim 10, Anerousis teaches further comprising maintaining an availability list specifying target jobs available for execution in said first cloud, said selecting further comprising determining, based on said availability list, a first available job corresponding to said first target job as said first target job (Col. 14, lines 9-12: Matching of solutions to action items can be partial, with only some of the service management tools required by the solution being available or only some of the actions being matched).  

Regarding claim 16 it is a media/product type claim having similar limitations as claim 9 above. Therefore, it is rejected under the same rationale above.

Regarding claim 20, it is a system type claim having similar limitations as claim 9 above. Therefore, it is rejected under the same rationale above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Anerousis and Garay, as applied to claim 1, in further view of Jan et al. (US PGPUB US 2020/0012728 A1).

Regarding claim 3, Anerousis teaches wherein said computing resources serving said first tenant comprises components of a software, wherein said set of system parameters indicates the presence or absence of a corresponding component (Col. 6, lines 59-67: In one embodiment, the system descriptors 304 are multi-tiered descriptors including (but not limited to) "system architecture", "operating system class", "operating system", "application", etc. that describe various characteristics, attributes, and/or capabilities or the system.), 
wherein said executing of said first target job affects operation of at least one component of said software (Col. 14, lines 23-26: FIG. 9 illustrates a solution list 903 for a node-ticket input 901 related to system features "OS A 2008R2" and "software db2 v9.1"; server management tools "TEM"; and action "disk cleanup".).  

Anerousis and Garay do not expressly teach wherein said multi-tenant environment is a Software-as-a- Service (SaaS) infrastructure.

However, Jan teaches wherein said multi-tenant environment is a Software-as-a- Service (SaaS) infrastructure (¶ [0067]: Software as a Service (SaaS): the capability provided 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jan with the teachings of Anerousis and Garay to resolve incident tickets in a cloud enterprise environment. The modification would have been motivated by the desire of improving ticket resolution in cloud environments.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Anerousis, Garay, and Walthers, as applied to claim 9, in further view of Benedetti et al. (US PGPUB US 2006/0080666 A1)

Regarding claim 11, Anerousis, Garay, and Walthers do not expressly teach wherein said executing of said first target job requires values for a first set of target job arguments, said method further comprising: 
determining a set of gross job arguments associated with said gross job; 
obtaining a third set of values for said set of gross job arguments specific to the computing resources serving said first tenant; 
extrapolating a fourth set of values for said first set of target job arguments from said third set of values for said set of gross job arguments.

 wherein said executing of said first target job requires values for a first set of target job arguments, said method further comprising: 
determining a set of gross job arguments associated with said gross job, obtaining a third set of values for said set of gross job arguments specific to the computing resources serving said first tenant, and extrapolating a fourth set of values for said first set of target job arguments from said third set of values for said set of gross job arguments (¶ [0038] The descriptor of the job starts with an execution specification section, which provides information about the execution of the job; for example, the execution specification section indicates the programs to be invoked, their arguments and environmental variables, a planned time of execution, an estimated duration, and any dependency from other jobs. The descriptor of the job further includes a resource specification section, which provides information about the (hardware and/or software) resources to be used by the job. The resources can consist of any physical or logical entities (for example, networks, clusters, organizations, computers, operating systems, applications, databases, storage devices, and the like). The resources required by the job must have specific characteristics. Particularly, the characteristics of each resource include desired properties (such as a computer having a specific operating system, number of processors, amount of memory, and so on); the characteristics of the resource can also include relationships with other resources (such as a computer managing an application running on another computer, an application accessing a remote database, and so on); ¶ [0120-121]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Benedetti with the teachings of Anerousis, Garay, and Walthers to further describe the jobs used for resolving ticket operations. .
Response to Arguments
Applicant's arguments filed on 11/13/2021 have been fully considered but they are not persuasive.
In Remarks Applicant argues:
(I)	It is clear that Anerousis uses both the system descriptors and problem descriptors for identification of the node-ticket clusters, contrary to the claimed feature in which the claimed gross job is determined based on description of issues, but not the values for system parameters.

In view of the above, examiner submits the following:
As to point (I)
	Examiner respectfully disagrees with the Applicant for at least the following. Anerousis as now cited teaches the following:
Col. 8, lines 33-41: “Recommending Server Actions: As discussed above, when a new problem ticket 124 is received the server action management system 106 searches the database system 104 for previous tickets that are similar to the new problem ticket 124 and that were also generated for nodes that are similar to the node associated with the new problem ticket 124.  In one embodiment, similarity is determined based on the attributes of the problem tickets and/or attributes of the system descriptor information.” 
Col. 4 lines 31-32: “A problem ticket, in one embodiment, is a record of a problem with one or more of the nodes 102.” 

As noted above, while Anerousis teaches a method that can use a set of system descriptors and a set of problem descriptors, Anerousis also teaches that attributes of problem tickets OR attributes of system descriptor information can be used to recommend server actions to handle the tickets. As such, Anerousis teaches the invention as claimed “claimed gross job is determined based on description of issues, but not the values for system parameters”. Accordingly, Applicant’s arguments are not persuasive and therefore the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195